IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          No. COA16-384

                                     Filed: 1 November 2016

Rutherford County, Nos. 15 JA 73-75

IN THE MATTER OF: J.R., A.R., K.R.


      Appeal by respondent-mother from orders entered 4 January 2016 by Judge

Randy Pool in District Court, Rutherford County. Heard in the Court of Appeals 10

October 2016.


      Joshua G. Howell for petitioner-appellee Rutherford County Department of
      Social Services.

      The Tanner Law Firm PLLC, by James E. Tanner III, for respondent-appellant
      mother.

      Stephen M. Schoeberle for guardian ad litem.


      STROUD, Judge.


      Respondent-mother appeals from orders adjudicating her minor children “Joe,”

“Amy,” and “Karl”1 (collectively “the children”) abused and neglected juveniles.

Respondent-mother argues that the trial court improperly denied her attempt to

waive representation by counsel and represent herself. We affirm the orders.

      On 18 June 2015, the Rutherford County Department of Social Services

(“DSS”) filed juvenile petitions alleging that the children were abused, neglected, and


      1   Pseudonyms are used to protect the identity of the minor children and for ease of reading.
                                     IN RE: J.R., A.R., K.R.

                                       Opinion of the Court



dependent.      The petitions detailed significant and repeated physical abuse by

respondent-mother’s boyfriend (“the caretaker”).2              Whenever the caretaker was

drunk, he would punch the children, hit them with wooden objects, or choke them.

At the time the petition was filed, Joe and Karl had visible injuries. The petition

alleged that respondent-mother did not stop the abuse because the caretaker hit her

as well, and she was scared of him. The trial court placed the children in nonsecure

custody with DSS the same day.

       The matter was called for an adjudication hearing on 26 October 2015. Prior

to the hearing, respondent-mother and the caretaker made a joint motion to dismiss

their court-appointed counsel and represent themselves. The caretaker informed the

court that respondent-mother had filed a complaint against her counsel with the

North Carolina State Bar. Respondent-mother also told the court that she had not

seen the discovery in the case, making it impossible for her to rebut DSS’s case. The

caretaker then stated, “[t]he base fact of it, Your Honor, is that we choose to represent

ourselves.” He continued:

               She said that she was -- we both said to our attorneys when
               we got them that -- we give each other full disclosure to this
               case so that we can -- because I’ve done a little bit of -- I
               was pre-law in college, I ended up going into other things.
               But I was going to help her prepare, you know, to do
               research on the computer, look up statute 7B and get all
               the information.


       2  The caretaker was made a party to the adjudication due to the allegations made against him
in the petition. See N.C. Gen. Stat. § 7B-401.1 (e) (2015).

                                               -2-
                                IN RE: J.R., A.R., K.R.

                                  Opinion of the Court



              We don’t want these attorneys, your Honor. We shouldn’t
              be stuck with them.

The trial court then denied both motions, stating, “I think you both need

representation. You have adequate representation.”

      The hearing was not completed, and the case was continued until 9 November

2015. Prior to resuming the hearing, both the caretaker and respondent-mother’s

respective attorneys moved to withdraw from representation. Respondent-mother’s

attorney pointed out that she was respondent-mother’s second attorney: “She had a

prior attorney who then filed a motion to withdraw and then I was appointed I think

it was in August. But she will not talk to me without her boyfriend [the caretaker],

you know, being present. And that creates obviously some issues with us.”

      In addition, the caretaker and respondent-mother each presented the court

with signed waivers of their right to counsel. Respondent-mother addressed the court

as follows:

              Yes. Well, I had asked when we began this in October that
              I could waive my right to counsel because that’s what I was
              told by Steve up in your clerk’s office.

              You said that I needed this attorney when I asked you for
              dismissal of my attorney for a waive of right. You said no,
              that I needed that. And since then I’ve found the North
              Carolina Statute 7B-1101.1(a), please see case number In
              the Matter of JKP, Court of Appeals 14-756, citation
              number 767 S.E.2d 119 (2014).

              For the record, Your Honor, I believe that my right was
              overridden by your statement and we had to proceed at


                                         -3-
                         IN RE: J.R., A.R., K.R.

                           Opinion of the Court



      that time. I ask for a dismissal of counsel, I waive my right
      to him. I don’t want him to represent me or speak for me.

The court again denied both motions from the bench:

            The motions of [the caretaker] and the respondent
      mother to be relieved -- have their counsel relieved and to
      be allowed to proceed representing themselves, self
      representation, is denied.

             The Court would make findings of fact the
      allegations in this case of abuse and neglect involve
      allegations of serious assault on the children that could and
      may very well give rise to criminal proceedings being
      brought against one or both of these individuals -- the
      respondent mother and [the caretaker].

            That if they were allowed to proceed without
      counsel, they may choose to testify themselves, which they
      have the right to do if they wish to, and any statements
      that they make could be used against them in criminal
      prosecution.

             And they do have the right, of course, the rights
      associated with any kind of criminal prosecution including
      rights to remain silent if they wish to exercise those.

            But pursuant to the statute the Court would find
      that the respondents have asked that they be allowed to
      represent themselves and that their attorneys be released.
      And the Court -- if the Court finds the person -- 7B-
      602(a)(1) states a parent qualifying for appointed counsel
      may be permitted to proceed without the assistance of
      counsel only after the Court examines the parent and
      makes findings of fact sufficient to show that the waiver is
      knowing and voluntary. The Court’s examination shall be
      reported as provided in 7B-806.

            The Court would find that the parents have made a
      request to be allowed to proceed on their own without
      counsel and be self represented. The Court would find that

                                  -4-
                                   IN RE: J.R., A.R., K.R.

                                     Opinion of the Court



              with pending criminal charges possible and maybe even
              likely that it would not be in their best interest to proceed
              without counsel.

                     And the Court would find that there would not be a
              knowing and voluntary waiver since they’re not attorneys
              and are lay people and would not fully understand even the
              Court’s directive as to what their rights may or may not be
              if they’re proceeding representing themselves.

                    So, the Court will deny the request to release
              counsel.

The hearing then continued with both respondent-mother and the caretaker

represented by their respective counsel.

       On 4 January 2016, the trial court entered orders concluding that the children

were abused and neglected.         The court left the children in the custody of DSS,

removed the caretaker as a party to the case, relieved DSS of its obligation to pursue

reunification efforts with respondent-mother, and denied respondent-mother

visitation. Respondent-mother filed a timely notice of appeal.3

       Respondent-mother argues that the trial court erred by denying her request to

waive counsel and represent herself. We disagree.

       N.C. Gen. Stat. § 7B-602(a) provides that “[i]n cases where the juvenile petition

alleges that a juvenile is abused, neglected, or dependent, the parent has the right to

counsel and to appointed counsel in cases of indigency unless that person waives the



       3 The trial court permitted respondent-mother’s counsel to withdraw on 10 December 2015,
and respondent-mother filed the notice of appeal pro se.

                                             -5-
                                IN RE: J.R., A.R., K.R.

                                  Opinion of the Court



right.” N.C. Gen. Stat. § 7B-602(a) (2015). The statute further provides that “[a]

parent qualifying for appointed counsel may be permitted to proceed without the

assistance of counsel only after the court examines the parent and makes findings of

fact sufficient to show that the waiver is knowing and voluntary.” N.C. Gen. Stat. §

7B-602(a1). Respondent-mother contends that these statutory provisions create both

a right to counsel and a “correlative . . . right to self-representation.” According to

respondent-mother, when a parent asserts his or her right to self-representation, the

trial court is required to examine the parent and also required to allow the parent to

proceed pro se so long as the record reflects that the parent “was literate and

competent, that she understood the consequences of the waiver, and that such waiver

was a voluntary exercise of her own free will.”

      But respondent-mother’s interpretation cannot be reconciled with the plain

language of N.C. Gen. Stat. § 7B-602(a1). That subsection clearly states that the trial

court may allow the parent to proceed pro se, and it is well established that the use

of the word “may” in a statute implies the use of discretion. See In re Hardy, 294 N.C.
90, 97, 240 S.E.2d 367, 372 (1978) (“Ordinarily when the word ‘may’ is used in a

statute, it will be construed as permissive and not mandatory.”). The discretionary

nature of the trial court’s decision is further supported by the history of Chapter 7B.

Prior to 1 July 1998, adjudication hearings in abuse, neglect, and dependency cases

were governed by N.C. Gen. Stat. § 7A-631, which stated:



                                         -6-
                                IN RE: J.R., A.R., K.R.

                                  Opinion of the Court



             “The adjudicatory hearing shall be a judicial process
             designed to adjudicate the existence or nonexistence of any
             of the conditions alleged in a petition. In the adjudicatory
             hearing, the judge shall protect the following rights of the
             juvenile and his parent to assure due process of law: the
             right to written notice of the facts alleged in the petition,
             the right to counsel, the right to confront and cross-
             examine witnesses, the privilege against self-
             incrimination, the right of discovery and all rights afforded
             adult offenders except the right to bail, the right of self-
             representation, and the right of trial by jury.”

Thrift v. Buncombe County DSS, 137 N.C. App. 559, 561, 528 S.E.2d 394, 395 (2000)

(quoting N.C. Gen. Stat. § 7A-631) (emphasis added). This statute was repealed, see

1998 N.C. Sess. Laws ch. 202, § 5, and replaced by N.C. Gen. Stat. § 7B-802, which

provides: “The adjudicatory hearing shall be a judicial process designed to adjudicate

the existence or nonexistence of any of the conditions alleged in a petition. In the

adjudicatory hearing, the court shall protect the rights of the juvenile and the

juvenile’s parent to assure due process of law.” N.C. Gen. Stat. § 7B-802 (2015). This

Court previously concluded that the removal of the reference to the “privilege against

self-incrimination” defeated a respondent’s contention that the privilege was

protected by the statute. In re Pittman, 149 N.C. App. 756, 761, 561 S.E.2d 560, 565

(2002). Using that same logic, by removing the language specifically requiring the

trial court to protect the right of self-representation, the General Assembly also

eliminated any statutory right to self-representation.      Thus, we conclude that,

contrary to respondent-mother’s argument, N.C. Gen. Stat. § 7B-602(a1) does not



                                         -7-
                                      IN RE: J.R., A.R., K.R.

                                         Opinion of the Court



require the trial court to allow parents to waive counsel and represent themselves,

but rather gives the court the discretion to do so.

       Respondent-mother also asserts that she has a right to self-representation

protected by the Sixth Amendment of the United States Constitution and Article I,

Section 23 of the North Carolina Constitution, but the only cases cited by respondent-

mother in support of her assertion discuss the right to self-representation in criminal

cases.4 Respondent-mother cites no cases, and we have found none, that suggest a

parent has a constitutional right to self-representation in the context of an abuse,

neglect, and dependency proceeding. In In re Lassiter, 43 N.C. App. 525, 259 S.E.2d
336 (1979), this Court held that parents do not have a constitutional right to counsel

in termination proceedings:

               The termination of parental rights by the State invokes no
               criminal sanctions against the parent whose rights are so
               terminated. While this State action does invade a protected
               area of individual privacy, the invasion is not so serious or
               unreasonable as to compel us to hold that appointment of
               counsel for indigent parents is constitutionally mandated.

Id. at 527, 259 S.E.2d at 337. That decision was appealed to the United States

Supreme Court, which left “the decision whether due process calls for the




       4   Respondent-mother cites In re J.K.P., 238 N.C. App. 334, 336, 767 S.E.2d 119, 121 (2014),
disc. review denied, __ N.C. __, 771 S.E.2d 314 (2015), in an attempt to support her argument, but that
case dealt with whether the trial court properly allowed the respondent to proceed pro se in a
termination proceeding in accordance with N.C. Gen. Stat. § 7B-1101.1 (a1) (2015), the companion
statute to N.C. Gen. Stat. § 7B-602(a1). The J.K.P. Court never asserted there was a constitutional or
statutory right to self-representation.

                                                 -8-
                                 IN RE: J.R., A.R., K.R.

                                   Opinion of the Court



appointment of counsel for indigent parents in termination proceedings” for the trial

court and held that “the trial court did not err in failing to appoint counsel for Ms.

Lassiter.” Lassiter v. Department of Social Services, 452 U.S. 18, 32, 33, 68 L. Ed. 2d
640, 652, 653 (1981). Since there is no per se constitutional right to counsel for

parents, there can be no correlative constitutional right to self-representation.

Indeed, the few courts in other jurisdictions that have considered the question of a

parent’s right to self-representation have concluded that such a right does not exist

under the United States Constitution. See In re A.H.L., III, 214 S.W.3d 45, 52 (Tex.

App. 2006) (“We likewise find that a right of self-representation is not a necessary

component of a fair parental rights termination proceeding.”); In re Angel W., 113 Cal.

Rptr. 2d 659, 665 (Cal. Ct. App. 2001) (“The Sixth Amendment does not apply in

dependency proceedings so its structure cannot provide a basis for finding a

correlative constitutional right of self-representation.”). But see Dane Cnty. Dep’t of

Human Servs. v. Susan P.S. (In re Sophia S.), 715 N.W.2d 692, 697 (Wis. Ct. App.

2006) (concluding that parents in termination proceedings have a right to self-

representation under a provision of the Wisconsin Constitution which states that

“ ‘[i]n any court of this state, any suitor may prosecute or defend his suit either in his

own proper person or by an attorney of the suitor’s choice.’ ” (quoting Wis. Const. art.

I, § 21(2)). We find the reasoning of these cases persuasive and similarly conclude




                                          -9-
                                 IN RE: J.R., A.R., K.R.

                                   Opinion of the Court



that there is no constitutional right to self-representation for a parent in an abuse,

neglect, and dependency proceeding.

      Having determined that the trial court was not required, either by statute or

the Constitution, to allow respondent-mother to proceed pro se, we must still consider

whether the court abused its discretion by denying respondent-mother’s request.

“Absent an abuse of discretion, we will not disturb the trial court’s choice. An abuse

of discretion occurs when the trial court’s ruling is so arbitrary that it could not have

been the result of a reasoned decision.” In re Robinson, 151 N.C. App. 733, 737, 567
S.E.2d 227, 229 (2002) (citations and quotation marks omitted). In this case, the

court considered respondent-mother and the caretaker’s motions to proceed pro se

twice, once prior to the beginning of the hearing and a second time prior to the

presentation of evidence on the second day of the hearing. The trial court denied the

first motion by stating, “I think you both need representation. You have adequate

representation.” After the second motion, the trial court made more detailed findings

in support of its decision. Specifically, the court found that respondent-mother was

potentially facing criminal charges due to the abuse suffered by her children and that

she would be unlikely to be able to protect her rights with regard to those criminal

charges if she represented herself.

      In addition, although the trial court did not explicitly say so, it is clear from

the transcript that the court found respondent-mother’s waiver was not knowing and



                                          - 10 -
                                IN RE: J.R., A.R., K.R.

                                  Opinion of the Court



voluntary because she was highly influenced -- if not coerced -- by the caretaker, with

whom she continued to live and whom the trial court determined was physically

abusive to the juveniles as well as respondent-mother. Respondent-mother’s attorney

pointed out to the court that respondent-mother would not speak with him “without

her boyfriend . . . being present. And that creates obviously some issues with us.”

Each time the waiver was brought up in court, the caretaker argued first as to why

the court should grant both his request and respondent-mother’s request to waive

their right to a court-appointed attorney. The caretaker often spoke on behalf of both

himself and respondent-mother, constantly using the pronoun “we.” He noted, for

example, that respondent mother filed a grievance against one of her prior attorneys

where she wrote “six to seven pages of narrative . . . about reasons why she does not

want to be represented by this man.” Respondent-mother then followed the caretaker

each time he brought up their request to waive the right to an attorney, making

nearly identical arguments for waiving her right.

      The trial court also had evidence of the extent of the caretaker’s control over

respondent-mother from her own submissions to the trial court. Respondent mother

filed a long written statement with the trial court in which she described her history

with her husband and the father of the juveniles, whom she alleges was physically

abusive and addicted to alcohol and drugs. They and their extended families lived in

the state of Washington. They separated in about 2012, and she claims that she had



                                         - 11 -
                                      IN RE: J.R., A.R., K.R.

                                         Opinion of the Court



been attempting to legally divorce him ever since but had been unable to because she

could not find him to serve him.5 Apparently at about the same time as the separation

from her husband, she met the caretaker and shortly after, alleging fear for the

children’s safety, she decided to have the caretaker home-school three of her children.

She, the caretaker, and the children then moved to North Carolina in 2013 to assist

the caretaker’s ailing father.         She had become estranged from her parents and

extended family in Washington. She repeatedly states her fervent desire to marry

the caretaker, noting that “[e]ver since we first started texting scripture over 3 and a

half years ago, he has been my best friend, my Love, and my strength in all

situations.” She describes how poorly behaved the children have been; explains away

each of their injuries from the alleged physical abuse; and laments their lack of

appreciation for being provided with “3+ meals a day, movies on the weekends, sweets

once a week (only because they blew that themselves), time to ‘play’, and to enjoy

living on top of a hill . . . in a beautiful home!” Of course, the children were also

required to help maintain the “over 30 acres of [caretaker’s] family land that needs

attending to[.]” She notes that since the children pay no bills, it is “more than

reasonable for them to live the life of a farmer, and to work hard.”

       Considering respondent-mother’s written statements as well as the statements

and behavior of both her and the caretaker in court, it is apparent that respondent-


       5  DSS did find and serve respondent-father in this case and he participated in the case to some
extent, although he is not a party to this appeal.

                                                - 12 -
                               IN RE: J.R., A.R., K.R.

                                 Opinion of the Court



mother was entirely under the control of caretaker and incapable of understanding

the effect his behavior has had on her children. The court’s findings from the bench

reflect that it considered respondent-mother’s situation and determined that self-

representation was not in her best interests. We cannot say that this ruling was “so

arbitrary that it could not have been the result of a reasoned decision,” and

accordingly, we do not disturb it.    The adjudication and disposition orders are

affirmed.

      AFFIRMED.

      Judges CALABRIA and INMAN concur.




                                        - 13 -